Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-3 and 18-20, in the reply filed on July 15, 2022, and the Examiner Interview conducted October 27, 2022, is acknowledged.  The traversal is on the ground(s) that Claim 4 depends from Claim 1 and therefore requires the particulars of the combination.  This is not found persuasive.
Applicant argues that Group II (Claims 4-12) depends directly or indirectly from Claim 1 and therefore Claim 4 requires all the particulars of Claim 1.  Examiner is not persuaded.  Claim 4 is an independent claim and does not depend from Claim 1.  Moreover, Claim 4 is drawn to a display, which is a subcombination of combination Claim 16.  Lastly, it is unclear as to whether Claim 4 requires the particulars of Claim 1 or whether the mounting system is embedded within intended use language.  For example, Claim 1 recites “a barrel securable to a device.”  However, in Claim 4 the mounting system of Claim 1 is recited but Claim 4 makes no effort to clarify if “the device” from Claim 1 is “the housing” from Claim 4.  Furthermore, Group II is completely silent regarding the mount from Claim 1 which appears to not be a required aspect of “the display” of Claim 4.  The shorthanded nature in drafting an independent claim by reference to another claim is confusing.  
Additionally, the remainder of the claims from Group II are completely silent regarding any additional details of the mounting system, which strengthens the presumption that neither the mounting system nor the particulars thereof are required by Claim 4.
In the initial restriction requirement mailed May 16, 2022, Claims 15-17 were omitted therefrom.  A subsequent interview with the previous Examiner indicated that Claim 15 was part of Group II and Claims 16 and 17 are part of Group III.  
After reconsideration of this restriction and the subsequent Interview, Claims 16 and 17 do not appear restrictable from Claim 1 under combination-subcombination restriction.  Claim 16 clearly recites all the particulars Claim 1 and therefore is not restrictable therefrom.  As such, Claims 16 and 17 will be examined in the current examination on the merits.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-15 are withdrawn as being non-elected and Claims 1-3 and 16-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 11,067,215 to Lee et al. (Lee).

    PNG
    media_image1.png
    887
    611
    media_image1.png
    Greyscale


Regarding Claim 1:  Lee discloses a mounting system comprising: a barrel (See Annotated Fig. A) securable to a device (2000) and configured to rotate the device relative to a mount (See Annotated Fig. A), the barrel defining a hinge axis (A1) for the device; and a tongue (See Annotated Fig. A) extending from the barrel and configured to extend from the device for connection to the mount.
Regarding Claim 2:  Lee discloses a mounting system of claim 1, wherein: the barrel defines the hinge axis internal to the device (See generally Figure 7) when the barrel is secured to the device; and the tongue (See Annotated Fig. A) passes through a portion of the device (See generally Figure 7) for connection to the mount (See Annotated Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 3:  Lee discloses a mounting system of claim 1, further comprising: a friction hinge (See Annotated Fig. A) releasably holding the barrel at a desired position, the friction hinge comprising a torsion spring (34) and a friction mechanism (See Annotated Fig. A)--.
Lee discloses a mounting system that includes a tongue that has some type of shape.  Lee does not explicitly disclose that the shape is duckbill.  Nonetheless, it would have been obvious for a person of ordinary skill in the art to modify the shape of the tongue of Lee to be duckbill.  Here's why:
First, Courts have held that changes in shape normally require only routine skill in the art and are therefore considered routine expedients unless the Applicant has demonstrated the criticality of a specific limitation.1   With regards to a specific shape or configuration of the claimed invention, courts have held that “the configuration of the claimed [device] was a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration of the claimed [device] was significant.”2  In the instant application, Applicant discloses that the tongue may include a duckbill shape, “although other suitable shapes are contemplated.”3  base portion is rectangular in shape, "however, other shapes and sizes of the base portion 21 are alternatively used in other embodiments.”4  This disclosure does not demonstrate that the duckbill shape is critical but rather that the tongue may be one of many suitable shapes.    As a result, Examiner can rely solely on case law as the rational to support an obviousness rejection.5  
In Lee the tongue has a shape that has a narrower distal insertion end compared to the proximal end near the barrel.  The tongue of Lee is angular and has many edges and the like.  It would have been obvious at a time before the effective date of the current application for a person of ordinary skill in the art to modify the tongue of Lee to have smoother duckbill shape that would enable easier insertion into the mount.  Moreover, doing so would not have unexpected results or change the functionality of the device.   
Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. No. 2014/0038781 to Foley et al. (Foley) in view of Lee.

    PNG
    media_image2.png
    708
    467
    media_image2.png
    Greyscale

Regarding Claim 16:  Foley discloses an exercise device (See Annotated Fig. B) comprising: a mount (See Annotated Fig. B); a display (See Annotated Fig. B) connected to the mount and comprising: a housing (See Annotated Fig. B) . . . and a mounting system (See Annotated Fig. B).
Foley does not disclose the claimed details of the housing and the mounting system.  However, Lee teaches a housing (See generally Figure 7 of Lee) with an aperture (See Annotated Fig. A) disposed therein; and a mounting system (See Annotated Fig. A) comprising (i) a barrel (See Annotated Fig. A) secured within the housing and defining a hinge axis (See Annotated Fig. A) internal to the housing, such that rotation of the barrel about the hinge axis rotates the display up and down relative to the mount, (ii) a tongue (See Annotated Fig. A) extending from the barrel through the aperture and connected to the mount, and (iii) a friction or locking hinge (See Annotated Fig. A) releasably holding the barrel at a desired position.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Foley by using a housing and mounting system similar to that taught by Lee to enable a user to easily change the display from landscape to portrait mode using a mounting system that is compact and takes up little space behind the display.
Regarding Claim 17:  Foley does not disclose the claimed details of the housing and the mounting system.  However, Lee teaches the housing comprises a front shell (the part of the housing that rotating plate 41 is coupled to, see also Col. 6, lines 24-28), a back shell (See Annotated Fig. A), and a mounting plate (41) secured to the front shell; the mounting system comprises a bracket (See Annotated Fig. A) secured to the mounting plate, the barrel rotatably connected to the bracket; and the friction hinge (See Annotated Fig. A) comprises a torsion spring (34 keyed to the bracket and the barrel, and one or more friction washers (See Annotated Fig. A) releasably holding the barrel at a desired position.
Regarding method Claims 18-20:  In view of the structure disclosed and taught by Foley in view of Lee, the method of forming the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be formed.  If a prior art device discloses or teaches all the structural limitations of a claim then the forming or manufacturing of that device, absent some specific and unique process, will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly be formed by the claimed formation process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 8047488, 7984881, 6698063.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04.
        2 See MPEP 2144.04(B)
        3 See para. 0049, lines 7-8 of Specification.
        4 See paragraph 0023, lines 3-4 of specification.
        5 See MPEP 2144.04.